Citation Nr: 1501437	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety, to include as secondary to service-connected headaches..  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded these matters for further development in March 2012 and in February 2014. 

In support of his claims, the Veteran testified at the RO's office in Waco, Texas (Travel Board hearing) held before the undersigned Acting Veterans Law Judge (AVLJ) in October 2011.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  The competent, probative evidence of record fails to link a diagnosis of PTSD to service.  

2.  The competent, probative evidence of record fails to relate any other currently diagnosed psychiatric disorder to service or to a service connected disability.   

3.  The Veteran service-connected disabilities are headaches, rated at 50 percent disabling; tinnitus, rated at 10 percent disabling; and, bilateral hearing loss, rated at 0 percent disabling.  These ratings combine to 60 percent.

4.  The evidence of record does not indicate these service-connected disabilities are so severe as to preclude the Veteran from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria are not met for a TDIU, including warranting referral for extra-schedular consideration.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In August 2008 and March 2012 letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims together with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Relevant to the duty to assist, the Board notes that the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  
The Veteran was also provided VA examinations concerning these claims in June 2011, April 2012, and March 2014.  Moreover, in obtaining the most recent March 2014 VA examination, the Board finds there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has been afforded a hearing before an AVLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.10(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that it can adjudicate the claim based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claim.  

The Board has reviewed all the evidence in the appellant's claims file and electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether the weight of the evidence supports the claim, or the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim, and the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other issue, that reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2014). 

The Veteran asserts he suffers from anxiety and PTSD as a result of his military service.  In his statements and hearing testimony, the Veteran asserted that his psychiatric symptoms began in service and were caused by his stressful experiences during service, including flying in a plane with a loose wing and engaging in a physical altercation with a man while on Parris Island.  

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection for PTSD, in particular, requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).   

The Veteran presented for psychiatric treatment at a VA medical center in July 1998.  At that time, the VA treating physician provided diagnoses of depression and anxiety, substance abuse, and attention deficit disorder (ADD).  A May 2010 treatment record again notes only diagnoses of anxiety, ADD, and polysubstance abuse, but not PTSD.  Thereafter, an August 2012 VA treatment record notes a positive PTSD screen but a diagnosis was not provided at that time.  In fact, VA treatment records dated through 2014 note only specific diagnoses of depression, anxiety, polysubstance abuse, and ADD.  

The Veteran has also received treatment from a private facility from April 2012 to February 2013.  This private physician provided diagnoses of aged depressive disorder, recurrent and severe without psychotic features; PTSD; alcohol dependence in sustained remission; polysubstance dependence in sustained remission; and, ADD.  This private physician also noted headaches as a current medical condition, however, he failed to attribute any diagnosed psychiatric disorder to headaches.  In fact, neither the VA nor the private treatment records associated with the claims file link any specific psychiatric disorder to the Veteran's military experiences or to a service-connected disability.  

In April 2012, the Veteran was scheduled for a VA psychiatric examination.  During this VA psychiatric examination, the Veteran asserted that his psychiatric disorder was due to exposure to stressors in service, and he has suffered from psychiatric disorders since service.  The examiner provided a diagnosis of anxiety only.  Notably, the examiner did not provide a diagnosis for PTSD.  In fact, the VA examiner specifically determined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-IV.  Further, the examiner opined that the diagnosed anxiety  was not caused by the Veteran's military service.  The examiner also stated the Veteran was unable to state when the anxiety symptoms began and, without that information it is impossible to tie the anxiety to the Veteran's military service.  

In compliance with the Board's most recent remand directives, the Veteran was reexamined in March 2014.  At that time, the claims file was returned to the same VA examiner as in April 2102, who again only provided a diagnosis of anxiety disorder.  The VA examiner reviewed the claims and considered private treatment records as well as statements submitted in support of the Veteran's claim.  Further, the VA examiner stated the anxiety disorder was less likely than not caused or aggravated by the Veteran's service-connected headaches because the record reflects the Veteran has never described headaches as a contributing factor to his anxiety during either VA examination or while receiving treatment from his private physician.  In fact, the VA examiner points out that the private physician listed headaches as one of several medical conditions, but does not state that his diagnosed mental conditions are related to or aggravated by the headaches.  Further, none of the diagnoses provided by the private physician are among those used by psychiatrists to suggest medical issues as a contributing factor in mental health.  

On review of the record, the Board finds that the preponderance of the evidence is against a finding that any acquired psychiatric disorder was incurred in service.  

As an initial matter, whether PTSD is an appropriate diagnosis is a legitimate question given it appears only in one source, a PTSD screen.  Nevertheless, that diagnosis was not medically linked to service, and the Veteran does not have the medical expertise to do so.  Therefore, a basis upon which to establish service connection for PTSD has not been presented.  

In regards to the remaining diagnosed disorders of anxiety and ADD, the first element of service connection - medical evidence of a claimed disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

There is no evidence that the Veteran was treated for either of these disorders in service.  Moreover, following service there is no clinical evidence of any treatment or other psychiatric complaints until 1998, at the earliest.  Even when the Veteran underwent two psychiatric evaluation by VA, first in April 2012 and more recently in March 2014, there has been no finding that the Veteran's psychiatric conditions resulted from any injury or disease occurring in service. 

On review of this and the remainder of the medical records on file, the preponderance of the competent evidence is against a finding that an acquired psychiatric disorder is related to service.  The only medical opinions on this matter are ultimately against a finding supportive of the Veteran's claim, on either a direct or secondary basis.  In fact, the VA examiner who conducted both VA examinations concluded that this condition was not caused by the Veteran's military service or to the service-connected headaches disorder.  

The issue of the etiology of the Veteran's diagnosed anxiety and ADD is beyond the competency of the Veteran as a lay person because it requires medical knowledge and training.  In this case, the medical evidence as discussed above does not link any diagnosed psychiatric disorder to service.  The Board does not question the Veteran's sincerity that he believes he has such a psychiatric disorder that resulted from service.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions as such matters require medical expertise.  He is not professionally qualified to offer a diagnosis or suggest a possible medical etiology. 

In light of the foregoing, because the preponderance of the evidence is against the claim, service connection must be denied for an acquired psychiatric disorder.   


III.  TDIU

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  For the reasons described below, the Board concludes that a TDIU is not warranted. 

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16. 

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

First, the Board notes that the Veteran does not meet the schedular requirement for a TDIU.  The Veteran is service connected for headaches, rated at 50 percent disabling; tinnitus, rated at 10 percent disabling; and, bilateral hearing loss, rated at 0 percent disabling.  These ratings combine to 60 percent.  Accordingly, he does not have sufficient ratings to satisfy the threshold minimum requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  

Although the percentage requirements are not met, entitlement to benefits on an extraschedular basis may also be awarded when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the Veteran's background including employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but may refer the matter to the appropriate VA office if indicated.  

A July 1998 VA treatment record notes the Veteran was last employed in 1997 for one month on a temporary job.  He was formerly self-employed as a contractor for a single copy delivery service for a newspaper.  This VA treatment record listed his job skills as auto and real estate sales.  Additional VA treatment records dating from 2008 to 2013 indicate the Veteran worked for his son's company in 2008 and is currently self-employed.  

The Veteran has undergone several VA examinations for his various disabilities.  A June 2011 VA examination, conducted in connection with a claim for an increased rating for his headaches, concluded the Veteran suffers from intermittent incapacitation due to headaches.  Specifically, the examiner noted the Veteran is a self-employed computer repairman, who reported occasional interruption of his work due to the migraine headaches.  The Veteran also stated that over the years he has had difficulty holding a job due to time missed from his headaches.

During the April 2012 VA psychiatric examination, however, it was noted the Veteran was unemployed.  No specific opinion as to the Veteran's employability was provided.  

In support of his TDIU claim, the Veteran submitted numerous lay statements attesting to his unemployability.  These statements consistently assert that the Veteran's headaches are so severe that he is unable to work.  Nevertheless, the Board finds that entitlement to TDIU benefits is not warranted.  

In this respect, while the June 2011 VA examiner noted the Veteran does in fact suffer from incapacitation as a result of his headaches that do affect his employment intermittently, the VA examiner does not state the Veteran is unemployable.  Further, the most recent VA treatment records from 2013 report the Veteran is currently self-employed.  

The Veteran and other lay witness are competent to state what effects the Veteran's disabilities have on his employment, and the Board finds these statements to be credible.  However, the Board finds these statements to be outweighed by the findings of the June 2011 VA examiner and VA treating physicians, who have greater medical expertise in ascertaining the impairment associated with disability.  Given that, the Board finds that these opinions outweigh that offered by the Veteran himself. 

Thus, the preponderance of the evidence in the record establishes that the Veteran is not precluded from securing and maintaining substantially gainful employment due to service-connected disabilities.  As noted above, consideration in a TDIU claim may not be given to a claimant's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  While there is no disputing there is some interruption with the Veteran's employment as a result of his service-connected headaches disorder, the fact remains he is currently employed and, by all accounts, gainfully.  Accordingly, TDIU is not warranted.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Entitlement to a TDIU is denied.  


____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


